Citation Nr: 1735184	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a gallbladder disability, to include gallstones and status post cholecystectomy.

2.  Entitlement to service connection for a gallbladder disability, to include gallstones and status post cholecystectomy.

3.  Entitlement to service connection for a blood pressure condition.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD). 

7.  Entitlement to service connection for urethral discharge previously claimed as venereal disease, to include gonorrhea and chancroid. 
8.  Entitlement to an initial compensable rating prior to November 18, 2011 and in excess of 10 percent therefrom for herpes. 

9.  Entitlement to a higher combined evaluation of 30 percent disabling from April 30, 2009; 60 percent disabling from April 15, 2011; and 70 percent disabling from November 18, 2011 for the Veteran's service connected disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the current claim for a gallbladder disability was originally certified to the Board as a claim for service connection for gallstones.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In this regard, the evidence indicates that the Veteran underwent a cholecystectomy to remove his gallbladder because of acute and chronic cholecystitis as a result of gallstones.  See July 1998 Womack Army Medical Center (AMC) records.  As such, his claim for gallstones would be better characterized as a claim for a gallbladder disability, to include gallstones and status post cholecystectomy.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The Board has recharacterized the claim as indicated above.

Furthermore, while the RO had initially adjudicated separate claims for the Veteran's gallstones and abdominal pain, the Veteran has asserted that his complaints of abdominal pain were a symptom of his gallstones.  As such, in May 2016, the Board previously combined these claims.

The Board notes that the Veteran's claim for service connection for urethral discharge has been expanded to encompass his claim for service connection for gonorrhea.  See id.; see also May 2016 Board Remand.  The Board also finds that this claim encompasses the Veteran's previous claim for service connection for chancroid.  Clemons, 23 Vet. App. at 1.  Such has been reflected on the title page.

In May 2016, the case was remanded for additional development.  

Subsequently, a December 2016 rating decision awarded a higher rating of 10 percent, effective November 18, 2011 for herpes.  Nevertheless, as this award does not constitute a full grant of the benefit sought, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has recharacterized the issue on the title page to reflect the staged ratings assigned. 

Lastly, the Board notes that while the issue of entitlement to an increased rating for PTSD has been certified to the Board on appeal (see June 2016 VA Form 8), the Veteran has requested a videoconference hearing before the Board on this issue, and the hearing request is still pending.  Accordingly, the Board will not take jurisdiction over this issue at this time. 

The issues of service connection for a gallbladder disability, service connection for a blood pressure condition, service connection for diabetes mellitus, service connection for eczema, service connection for urethral discharge, increased ratings for herpes, and entitlement to a higher combined evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied service connection for a gallbladder disability, to include gallstones and status post cholecystectomy.

2.  Evidence received since the final December 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gallbladder disability, to include gallstones and status post cholecystectomy.

3.  The Veteran's sleep apnea is aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for a gallbladder disability, to include gallstones and status post cholecystectomy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gallbladder disability, to include gallstones and status post cholecystectomy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for secondary service connection for sleep apnea based on aggravation by service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, inasmuch as this decision grants in full those portions of the claims that are being addressed (i.e., the request to reopen a claim of service connection for a gallbladder disability and service connection for sleep apnea), there is no reason to belabor the impact of VA's duty to notify and assist on those matters; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

New and Material Evidence - Gallbladder Disability

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not then be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2002, the RO denied service connection for gallstones.  See December 2002 Rating Decision.  The basis of the RO's denial was the lack of competent evidence of symptoms related to gallstones during active service.  The Veteran did not appeal that denial, or submit new and material evidence within one year of that decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Thereafter, in April 2008, the Veteran's representative submitted another claim for service connection for his gallbladder.  See April 2008 Veterans Application for Compensation or Pension.  Evidence received since the final denial includes the Veteran's contention that his in-service complaints of abdominal pain and chest pain are evidence of gallstone symptomatology.  The Veteran has also submitted articles indicating that abdominal pain, chest pain, headaches, and dizziness are symptoms associated with gallstones.  See Gallstone Articles Authored by J. M., M.D. and D. R., M.D.  This additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a gallbladder disorder.  Accordingly, the claim for entitlement to service connection for a gallbladder disability is reopened.  

Service Connection - Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

VA may also establish service connection on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea secondary to service-connected PTSD is warranted.

In pertinent part, VA and private treatment records indicate that the Veteran has a current diagnosis of obstructive sleep apnea.  See September 2015 Fayetteville Pulmonary Critical Care and August 2015 VA Medical Center (VAMC) records.  The Veteran is also service-connected for PTSD.  Such is sufficient to meet the first and second elements for secondary service connection. 

With regard to the third element, nexus, in June 2014, a private doctor indicated that he had been treating the Veteran for PTSD and opined that it was at least as likely as not that the Veteran's sleep apnea was aggravated by his PTSD.  See June 2014 H. J., M.D. report.  Citing to medical literature, the doctor explained that PTSD may exacerbate the symptoms of sleep apnea because there is more rapid eye movement (REM) sleep with PTSD and apnea episodes happen during REM sleep due to decrease in the muscle tone and the airway.  In light of the foregoing opinion and explanation, the Board finds that there is probative evidence of a nexus. 

The Board acknowledges the negative nexus opinion of record from the November 2016 VA examiner.  Specifically, she opined that sleep apnea is not aggravated beyond its natural progression by PTSD.  See November 2016 VA Medical Opinions.  The examiner's stated rationale was that PTSD is not a known permanent aggravator of sleep apnea and has no known effect on the severity of sleep apnea.  Nevertheless, the Board finds this opinion to be inadequate.  While "permanent worsening" is required for aggravation under 38 U.S.C.A. § 1153, it is not the applicable standard in this case.  Rather, the correct standard under 38 C.F.R. § 3.310(a) only requires that there be "any" worsening of a nonservice-connected condition by a service-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, as the November 2016 VA examiner relied on an incorrect standard, her opinion is inadequate.  

Accordingly, the Board finds that the criteria for service connection for sleep apnea as secondary to service-connected PTSD are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a gallbladder disorder has been received, the application to reopen this issue is granted.

Service connection for sleep apnea, as secondary to service-connected PTSD, is granted. 



REMAND

Service Connection for High Blood Pressure, Eczema, and Diabetes Mellitus

With respect to the claims for service connection for high blood pressure, eczema, and diabetes mellitus, the Veteran has provided medical records showing evidence of current disabilities.  See August and June 2015 and April 2008 VAMC records.  Furthermore, there is evidence, which appears to indicate in-service incurrences of these disabilities.  See October 1985, October 1990 and May 1992 service treatment records (STRs). In pertinent part, STRs show high blood pressure readings, hypertension, rash on hands, and elevated glucose levels.  Id.  While the Veteran has not been provided VA examinations with regard to these disorders, the Board notes that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Accordingly, VA examinations are warranted to determine the nature and etiology of the Veteran's claim for high blood pressure, eczema, and diabetes mellitus. 

Service Connection for a Gallbladder Disability

Regarding the Veteran's service connection claim for a gallbladder disability, STRs show continued complaints in service of headaches, dizziness, and chest and abdominal pain of unknown etiology.  The Veteran has submitted articles which appear to indicate that gallstones may cause symptoms of headaches, dizziness, and abdominal and chest pain.  See Gallstone Articles Authored by J. M., M.D. and D. R., M.D. The Veteran also contends that these symptoms are related to his gallstones.  Moreover, post-service evidence reflects that the Veteran's gallbladder was removed in July 1998 as a result of his gallstones.  See July 1998 Cape Fear Valley Health System records.  As such, on remand, the AOJ should also afford the Veteran a VA examination and medical opinion to determine the nature and etiological of his claimed gallbladder disability.  McLendon, 20 Vet. App. at 79.

Service Connection for Urethral Discharge

In the current appeal, consistent with the Board's May 2016 remand, the RO provided the Veteran with a July 2016 VA examination and opinion regarding his claim for urethral discharge.  

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In light of VA's obligation to provide an adequate examination and opinion, the Board finds that additional development is required.  While the July 2016 VA examiner addressed incidents of gonorrhea in-service, it appears the examiner did not specifically consider or discuss the Veteran's in-service diagnoses of chancroid.  See 1974, December 1978, and May 1979 STRs.  The Board emphasizes that the question of whether any of the Veteran's current symptomatology is associated with his in-service diagnoses of chancroid is a medical question best answered by a trained health care professional.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  As such, remand is required for additional development.  


Increased Rating for Herpes

The Veteran was also provided a July 2016 VA examination regarding his service-connected herpes.  The examiner found that the Veteran had been taking Valtrex, an oral medication, for his genital herpes for a total duration of less than 6 weeks, in the past 12 months.  Significantly, however, VAMC records indicate that the Veteran has been taking Valtrex or Valacyclovir HCL longer than 6 weeks.  See February 2015 VAMC records.  As such, the examiner's determination is based on an inaccurate factual premise.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Furthermore, it is not clear from the record whether the Veteran's treatment and dosing consisting of Valtrex or Valacyclovir HCL at 500 mg every 12 hours is consistent with constant or near constant systemic therapy or intermittent systemic therapy.  Accordingly, remand is warranted for a new VA examination. 

Higher Combined Evaluation

The Board finds that the Veteran's claim for a higher combined evaluation is inextricably intertwined with his service connection and increased ratings claims remanded herein.  Largely, an award for these disabilities could potentially affect his combined overall rating.  As such, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant and outstanding VA and private treatment records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's blood pressure condition.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  After considering the pertinent information in the record, the examiner should identify all diagnosed blood pressure conditions. 

b)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed blood pressure condition had its onset during active service, or is otherwise related to active service.

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed blood pressure condition was caused or aggravated by his service-connected PTSD, hepatitis C, and herpes.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's eczema.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  After considering the pertinent information in the record, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's eczema had its onset during active service, or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's eczema was caused or aggravated by his service-connected hepatitis C and herpes.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's diabetes mellitus.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  After considering the pertinent information in the record, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diabetes mellitus had its onset during active service, or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diabetes mellitus was caused or aggravated by his service-connected hepatitis C and herpes.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claimed gallbladder disability, to include gallstones and status post cholecystectomy.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  After considering the pertinent information in the record, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed gallbladder disability, to include gallstones and status post cholecystectomy, had its onset during active service, or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed gallbladder disability, to include gallstones and status post cholecystectomy was caused or aggravated by his service connected disabilities, to include hepatitis C.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claim for urethral discharge, to include gonorrhea and chancroid.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

After considering the pertinent information in the record, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed disability resulting in urethral discharge, had its onset during active service, or is otherwise related to active service.

The examiner is instructed to specifically consider the Veteran's diagnoses/complaints of chancroid in-service. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the current severity of the Veteran's service-connected herpes.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner must determine the percentage of body coverage, as well as percentage of exposed area coverage. 

The examiner must also ascertain whether the Veteran requires/has been prescribed systemic therapy, such as corticosteroids or other immunosuppressive drugs.  The examiner must determine with what frequency the Veteran has required systemic therapy (i.e., constant or near-constant systemic therapy or intermittent systemic therapy) and for how long the systemic therapy has been administered over the previous 12 months.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

8.  Lastly, after the requested development has been completed, the RO shall review and readjudicate the claims on appeal.  If any decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


